DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2020 and 7/22/2020 have been entered.
Claims 1-2 and 4-21 are pending.
Claims 1, 5-6 and 20-21 have been amended.
Claims 13-18 have been withdrawn.
Claim 3 has been canceled.
No new claims have been added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 and 1/5/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al (US 5,181,969) as evidenced by Davis Aluminum and Aluminum Alloys “.
Regarding claims 1-2, and 19-21, Komatsubara teaches an aluminum alloy comprising 2.0-8.0 wt% Mg, 0.3 – 1.5 wt% Mn, less than 0.2 wt% Fe and less than 0.1 wt% Si other incidental impurities and Al (abstract and col 2 lines 46-49).  Komatsubara teaches the alloy may also optionally contain intentionally added Cr in an amount of 0.05-0.3 wt% and therefore including 0% added Cr and up to 0.2 wt% based on a desired effect on recrystallization and added yellowness (col 2 lines 53-55), Cu in an amount of up to 0.5 wt% (col 6 line 2), Zn in an amount up to 0.5 wt% (col 6 lines 2-3), and Ti in an amount of 0.005-0.15 wt%.  Komatsubara teaches the alloy comprises Al6Mn and α-AlMn(Fe)Si(col 4 lines 18-24) which contribute to the preferably grey black color development (abstract, col 3 line 2, col 2 line 26 and col 4 lines 19-24).  
Komatsubara does not expressly teach the exact compositional ranges of each alloy component as claimed or a wt% of Al6Mn and Al12(Mn,Fe)3Si as at least 2.4 wt% combined.
However, Komatsubara teaches the aluminum alloy as having a composition with components’ wt% overlapping the instant claimed composition components’ wt% as claimed in claims 1-2, and 19 and teaches the anodized aluminum alloy as a gray to 6Mn (abstract and col 3 line 2) or dark gray (Table 7) with homogeneous structure (col 4 lines 8-9).  Additionally, as evidenced by Davis, in commercial aluminum alloys containing manganese, iron and silicon, Al12(Mn,Fe)3Si is present (page 369-370) and Cr occurs as a minor impurity in the range of 5-50ppm (.0005 - .005 wt%) (page 373).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a composition of the aluminum alloy with component ranges as taught by Komatsubara overlapping the instant claimed component ranges resulting in at least 2.4wt% Al6Mn and Al12(Mn,Fe)3Si or alternatively to adjust the amount of Al6Mn to provide a desired level of gray to black anodized aluminum color and as indicated by applicants published specification paragraph [0045] “An alloy having a higher weight percent of Alx(Fe,Mn) will have a darker natural anodized color”. Therefore, because Komatsubara’s anodized alloy has the same component wt percentages, the same gray to black or dark gray color and the same precipitates (dispersoids) and a homogenous structure, it would be expected to necessarily have the same claimed percentage of Al6Mn and Al12(Mn,Fe)3Si combined of at least 2.4, or alternatively it would have been obvious to adjust the amount of Al6Mn to achieve the desired gray to black color.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Since the amount of Al6Mn is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be 6Mn to yield an expected result of a grey black color.  Additionally, since the addition of Cr beyond normal impurity levels is optional and because aluminum alloy contains impurity levels of Cr in the range of .0005 to .005 wt%) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to refrain from adding Cr beyond the impurity levels or below the effective levels to prevent any effect on recrystallization or yellowness thereby resulting in Cr at percentages below (up to) 0.2 wt% and overlapping the range of from 0.001 to0.04 wt%.
Regarding claim 4, Komatsubara teaches all of the limitations of claim 1 as set forth above and further teaches the alloy as a slab (col 8 line 21) or rolled (abstract) strip (col 7 line 5 (which constitutes a sheet). 
Regarding claim 5, Komatsubara as evidenced by Davis teaches all of the limitations of claims 1 and 4 as set forth above and further teaches the alloy as anodized (abstract and col 2 line 21).
Regarding claim 6, Komatsubara as evidenced by Davis teaches all of the limitations of claims 1 and 4 as set forth above and further teaches an L* of 34 can be achieved (lower than 35)  (Tables 7 – 8 Lot F). 
Regarding claim 7, Komatsubara as evidenced by Davis teaches all of the limitations of claims 1 and 4 as set forth above.
Komatsubara does not expressly teach dispersoids at a density of at least 2 per 25 square micrometers.
However, Komatsubara teaches the aluminum alloy as having the same composition as claimed and teaches the anodized aluminum alloy as the same gray to black (abstract and col 3 line 2) or  dark gray color (Table 7) with homogeneous structure (col 4 lines 8-9) comprising the same precipitates (dispersoids).
Therefore, it would be expected to necessarily have the same claimed dispersoid density per square micrometer as claimed.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the dispersoid density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claim 8, Komatsubara as evidenced by Davis teaches all of the limitations of claims 1, 4 and 7 as set forth above and further teaches the precipitates have a size of at least 0.05µm (50nm) (col 3 lines 3-4).
Regarding claims 9-11, Komatsubara as evidenced by Davis teaches all of the limitations of claims 1, 4, 7 and 8 as set forth above and further teaches as set forth above that the alloy comprises Al6Mn and α-AlMn(Fe)Si(col 4 lines 18-24).
Regarding claim 12, Komatsubara teaches all of the limitations of claims 1, and 4 as set forth above.
Komatsubara does not expressly state the grain size is from 10 to 50µm.
However, Komatsubara teaches the size of the intermetallic compounds is 20µm or less to prevent adverse effects on superplasticity.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the grain size to a size of 20µm or less overlapping the instant claimed range of from 10 to 50µm in order to maintain superplasticity of the alloy.  
Response to Arguments
Applicant's amendments and arguments filed 8/11/2020 have been fully considered but are not convincing. Applicant argues that Komatsubara is silent on the comprising Al12(Mn,Fe)3Si and does not disclose or suggest an aluminum alloy comprising  where the total amount of Al6Mn and  is at least 2.4 wt%.  In response to Applicant’s argument, as evidenced by Davis, in commercial aluminum alloys comprising manganese, iron and silicon, Al12(Mn,Fe)3Si is indeed present.  Therefore, although Komatsubara does not explicitly identify it as present in the alloy it is also not excluded and it would be expected to be present since Komatsubara contains the same claimed percentages of both Mn and Fe in the instant claimed alloy composition.
Regarding claims 20 and 21, Applicant argues that Komatsubara teaches either 0% or 0.05 – 0.3 wt% Cr in the alloy.  Although Komatsubara does teach 0.05 – 0.3 wt% Cr in the alloy, to effect a particular result.  When the resultant effect of Cr addition is not desired, one of ordinary skill in the art would not add the Cr in an amount of 0.05 – 0.3 wt% Komatsubara when the resultant effect of Cr addition is not required or if another addition is made to achieve the same effect, however as evidenced by Davis, commercial aluminum alloys contain minor impurities of Cr in the range of 5-50ppm or 12(Mn,Fe)3Si  and the amounts of chromium overlapping the amounts as claimed and therefore also the combination of Al6Mn and Al12(Mn,Fe)3Si in the amount of at least 2.4 wt% as claimed would be present or obvious.    

Conclusion
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/E.D.I./Examiner, Art Unit 1784        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784